ORDER
ANDREW ROSS KAUFMAN of CHERRY HILL, who was admitted to the bar of this State in 1987, having pleaded guilty in *158the Philadelphia Court of Common Pleas to Theft by Failure to Make Required Disposition of Funds Received, a felony of the third degree, and Criminal Conspiracy, a felony of the third degree, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), ANDREW ROSS KAUFMAN is temporarily suspended from the practice of law pending the final resolution of the ethics proceedings against him, effective immediately and until further Order of this Court; and it is further
ORDERED that ANDREW ROSS KAUFMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ANDREW ROSS KAUFMAN comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State.